Citation Nr: 0912979	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1971 to June 
1981, and from May 1982 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for multiple 
myeloma.  In April 2008, the Board remanded the claim for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's multiple myeloma was not caused or aggravated 
by his service.


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has multiple myeloma as a result 
of his service.  Specifically, he asserts that during service 
in 1991 he handled hazardous materials, to include jet fuel 
and Benzene.  He states that during service he developed 
lumps on his skin, as well as joint pains, and a sinus 
condition, that were symptoms of his multiple myeloma.  He 
has reported mixing chemicals in 55-gallon drums six days a 
week, nine to ten hours per day.  See e.g., Veteran's letter, 
dated in July 2007.  He has submitted a picture of himself in 
uniform with what appear to be 55-gallon drums in the 
background, as well as a building with the letters "NBC" on 
it (presumably "nuclear, biological, and chemical").  He 
also asserts that his bone pain began in 1977, and, in 
essence, that this indicates that he had multiple myeloma 
that was present during service.  See id.  

In support of his claim, the Veteran has submitted several 
articles, one of which indicates that exposure to Benzene may 
result in multiple myeloma, and others which state the 
following: the symptoms of multiple myeloma may include pain 
in the bones, a tendency to bleed easily, especially from the 
nose or gums, and a general numbness in the skin; scientists 
do not know exactly what causes most cases of multiple 
myeloma; there are no known risk factors known to be 
responsible for a significant number of cases.  In November 
2007, the Veteran submitted two additional articles.  An 
article from the National Cancer Institute notes that benzene 
causes lowered blood cell counts in workers exposed at low 
levels.  An article from the Metzger Law Group states that 
benzene causes diseases that include lymphoma, and blood 
diseases, and that it has been "associated" with multiple 
myeloma; workers who use solvents have an increased risk of 
developing cancer and blood diseases from benzene; benzene 
can cause various hematologic cancers "at extraordinarily 
low doses, a few ppmy (part per million years)."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
malignant tumors of the brain, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment reports show the following: 
he received treatment for complaints of back pain beginning 
in 1978, with a notation of symptoms since 1972; he underwent 
a left ankle arthrotomy in 1979, with a number of treatments 
for left ankle symptoms thereafter; a 1979 Medical Board 
Report states that he had back and neck pain with left lumbar 
scoliosis; an April 1981 report shows complaints of bleeding 
and pus at the right nostril, with assessments of 
rhinosinusitis; a January 1992 report notes complaints of 
small lumps under the skin on his arms, back and stomach, and 
that he had been working with hazardous material about seven 
months before; in May 1992, he was treated for left elbow 
pain; also in May 1992, he was treated for lumps under the 
skin of his forearms, abdomen, right leg, and back, and he 
was noted to have handled hazardous materials; an undated 
report notes that he had multiple joint complaints and "does 
not appear to have a specific orthopedic problem"; the 
Veteran's separation examination report, dated in May 1992, 
notes multiple lipomas on the bilateral forearms, and back, a 
history of a retained screw in the left ankle, and shows that 
his head, and upper extremities, were clinically evaluated as 
normal.  The report notes that his sinuses were TTP (tender 
to palpation) but that there was no evidence of sinusitis.  
In an associated "report of medical history," the Veteran 
reported a history of bilateral shoulder injuries, a left 
elbow injury, ankle surgery, and that he had "pressure on 
top of head."  This report contains notations of lipomas on 
the forearms and abdomen, and back, and pain at the right 
maxillary sinus.

The post-service medical evidence in the claims files 
consists of a VA examination report, dated in December 1981 
(i.e., between his first and second periods of active duty), 
and VA and non-VA reports, dated between 1992 and 2008.  The 
December 1981 VA examination report contains diagnoses noting 
low back pain and scoliosis, left knee arthritis, 
tenosynovitis of the left ankle, postoperative, and bilateral 
pes planus.  As for the other evidence, it shows the 
following: a November 1992 VA examination report notes 
complaints that included left knee pain, a history that 
included working with unknown hazardous material in 1991 with 
subsequent lumps on his arms and all over his body.  On 
examination, the lymphatic and hemic systems were normal.  
The diagnoses included bilateral pes planus, postoperative 
left ankle, arthritis of the left knee and spine, and 
discogenic disease of the lumbosacral spine.  An associated 
pathology report for multiple mobile subcutaneous lipomas 
contains a diagnosis of angiolipoma.   

A number of private treatment reports indicate that the 
Veteran was determined to have multiple myeloma in April 
2004, after he presented with a right (sometimes noted as 
"left") clavicular fracture, and a right humeral fracture.  
See e.g., reports from V.C., M.D., dated between 2004 and 
2005; reports from West Anaheim Medical Center, dated in 
2004.  The findings included multiple lytic bone lesions.  
Thereafter, he was repeatedly noted to report symptoms that 
included bone pain.  His treatment has included medication, 
bone marrow aspiration, and radiation therapy.  In 2005, he 
was found to have lytic lesions in the frontal and parietal 
regions of the skull.  In 2008, he underwent procedures that 
included a bifrontal craniotomy, biorbital zygomatic 
osteotomy, resection of clival tumor, and duraplasty.   

In April 2008, the Board remanded this claim inter alia in 
order to afford the Veteran an examination, and to obtain an 
etiological opinion.  The report of that examination, dated 
in August 2008, shows that the examiner indicated that the 
Veteran's C-file had been reviewed.  The examiner provided a 
history of the Veteran's symptoms, and concluded:

While [the Veteran] was exposed to a 
number of toxic substances during his 
military service in 1991-1992, it cannot 
be said that this exposure was as least 
as likely as not to be the cause of his 
multiple myeloma.  Multiple myeloma is a 
disease whose etiology is unknown and 
while speculation has been made regarding 
possible causes, there is a lack of 
scientific evidence to suggest that the 
cause is due to chemical exposure.  Per a 
current article in UpToDate "Clinical 
and laboratory manifestations of multiple 
myeloma" authored by S. Vincent 
Rajkumar, MD, he notes that while 
exposure to radiation, benzene, and other 
organic solvents, herbicides, and 
insecticides may play a role "the number 
of cases is small with each of these risk 
factors, and the data for chemical 
exposure is not convincing."  A number 
of studies specifically evaluate the 
possible role of Benzene and the results 
largely confirm that benzene does not 
cause multiple myeloma.  As an example, 
in a review article in Blood, Vol. 94 No. 
4 (August 15) 1999: pp 1174-1182, titled 
"Benzene and Multiple Myeloma: Appraisal 
of the Scientific Evidence" by Daniel E. 
Bergsagel, Otto Wong, P. Leif Bergsagel, 
Raymond Alexanian, Kenneth Anderson, 
Robert A. Kyle, and Gerhard K. Raabe, it 
is noted that while there is evidence to 
support the role of benzene as a 
causative factor in acute myelogenous 
leukemia, regarding multiple myeloma, the 
following is stated "In contrast, there 
is no scientific evidence to support a 
causal relationship between exposure to 
benzene or other petroleum products and 
the risk of developing multiple 
myeloma."  There is no other evidence 
specifically linking multiple myeloma to 
military service in this patient such as 
the occurrence/excision of angiolipomas.

The claims files include medical reports, and other 
documentation, associated with a claim that the Veteran filed 
with the Office of Workers Compensation (OWC) in 2004, after 
initially asserting that his multiple myeloma was related to 
his post-service employment.  This evidence shows that the 
OWC determined that the Veteran was not eligible for 
temporary disability benefits.  In a statement from the 
Veteran, received in May 2008, he stated that he had dropped 
his OWC claim.  

A statement from the Veteran's wife, received in December 
2008, shows that she states that during service, the Veteran 
reported to her that he had bone pain, and bleeding and 
discharge of a white substance similar to pus from his nose.  

The Veteran's service records show that his military 
occupation specialties were primarily combat engineer, 
general warehouseman/warehouse clerk, and recruiter.  Between 
1972 and 1975, he primarily served at Quantico, Virginia.  
Thereafter, he primarily served with aviation units in El 
Toro, California, and in Tustin, California.   

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show treatment for multiple 
myeloma.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  The earliest medical 
evidence to show treatment for multiple myeloma is dated in 
2004.  This is a period of about 12 years following service.  
This lengthy period without treatment is evidence that there 
was not a continuity of symptomatology, and it weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Furthermore, there is no competent evidence to show that 
multiple myeloma is related to the Veteran's service.  In 
this regard, the only competent opinion of record is the 
August 2008 VA opinion, and this opinion weighs against the 
claim.  Finally, the Veteran is shown to have undergone 
procedures that included resection of a clival tumor in 2008, 
however, there is no competent evidence to show that this 
tumor became disabling to a compensable degree within one 
year of separation from active duty.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

In reaching this decision, the Board has considered the 
articles submitted in support of the claim, which indicate 
that multiple myeloma may be associated with a number of 
symptoms, to include bone pain, and bleeding from the nose.  
However, with regard to bone pain, there is evidence that the 
Veteran has been diagnosed with a number of joint disorders, 
to include several low back disorders, a postoperative left 
ankle, and bilateral pes planus, and he has reported 
bilateral shoulder and left elbow injuries.  With regard to 
nasal and sinus symptoms, he has been diagnosed with 
rhinosinusitis.  There is no competent evidence associating 
any inservice bone, joint, nasal, sinus, or other symptoms 
with the Veteran's multiple myeloma.  Furthermore, this 
literature was presumably reviewed by the August 2008 VA 
examiner, who provided a detailed rationale for his 
conclusion and indicated that he had reviewed the Veteran's 
C-file.  The August 2008 VA opinion is therefore considered 
to be highly probative evidence against the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  

Finally, the submitted articles are so general in nature, and 
nonspecific to the appellant's case, that the Board finds 
that they carry insufficient probative weight to warrant a 
grant of the claim.  To the extent that it is argued that the 
Veteran's multiple myeloma is due to toxic chemical exposure 
in about 1991, none of the articles indicates that the latent 
period for the development of multiple myeloma due to toxic 
chemical exposure may be as long as 12 to 13 years.  

In summary, none of the articles shows that the etiological 
relationship between exposure to toxic chemicals and multiple 
myeloma is of such a degree of certainty that, under the 
facts of this case, it provides sufficiently probative 
medical evidence demonstrating a causal relationship between 
multiple myeloma and service to warrant a grant of the claim.  
See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claim for service connection must be denied.  

The Board has also considered a letter from the Assistant 
Deputy Commandant, Installations and Logistics (Facilities), 
United States Marine Corps, dated in March 2008.  This letter 
states that the Marine Corps is seeking individuals who 
resided or worked at Marine Corps Base Camp Lejeune, North 
Carolina, between 1957 and 1987 for a notification registry.  
It states that the Veteran "may" fall into this population, 
and as a result, his name had been added to the registry, and 
that they were concerned about his health and welfare.  The 
letter further states that unregulated chemicals were 
discovered in some of the base drinking water systems in the 
early 1980's, and that the Marine Corps was funding health 
studies to determine when the drinking water was impacted, 
who may have consumed it, and whether or not there may be an 
association between exposure to the water and certain health 
conditions.  

Notwithstanding the above, the Veteran's service records do 
not show service at Marine Corps Base Camp Lejeune, nor is 
there any competent evidence of record which associates any 
such exposure with the Veteran's multiple myeloma.    

The Board has considered the applicability of "benefit of 
the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that multiple myeloma is related to service many 
years ago, and this is not a contention capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  

Furthermore, when the Veteran's service treatment reports are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed condition began 
about 12 years after service, and which does not contain 
competent evidence of a nexus between the claimed condition 
and the Veteran's service), the Board's finds that the 
medical evidence outweighs the Veteran's contention that he 
has multiple myeloma that is related to his service.  
Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service records, and service treatment reports, as 
well as VA and non-VA medical records.  An etiological 
opinion has also been obtained.  The appellant and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the appellant has 
demonstrated an understanding of the evidentiary requirements 
by submitting statements in support of the claim.  Based upon 
the above, the Board finds that a reasonable person could be 
expected to understand from this notice what was needed to 
substantiate the claim.  As such, the Board finds that there 
have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


